Case 4:21-cv-00146-ALM Document 21 Filed 06/17/21 Page 1 of 12 PageID #: 136




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

CARLOS MARTINEZ                              §
    Plaintiff                                §
                                             §
v.                                           §       Case No. 4:21-cv-00146-ALM
                                             §
CITY OF CORINTH POLICE                       §
DEPARTMENT, JAMES HULSE,                     §
RASHAAN DOUGLAS, AND                         §
HERSHALL REYNOLDS                            §
      Defendants.                            §

     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ RULE 12(b)(6)
                 MOTIONS TO DISMISS PLAINTIFF’S CLAIMS

       Plaintiff files his Response in Opposition to the various motions to dismiss (ECF 15, 16,

17, and 18) filed by Defendants and would respectfully show this Honorable Court at follows:

                                SUMMARY OF OPPOSITION

       First and foremost, Plaintiff has timely amended his complaint as allowed by Rule

15(a)(1)(B). While many courts consider pending 12(b)(6) motions to be moot based when a

party timely amends under this rule. However, the local rules of practice in this Court

specifically require a response to such a motion within fourteen days. See L.R. CV-7(e).

Furthermore, other circuits have recently ruled that the filing of an amended complaint does not

necessarily render a 12(b)(6) motion moot. See e.g. Pettaway v. National Recovery Solutions,

No. 19-1453 (2d Cir. Apr. 9, 2020). Therefore, Plaintiff files this response to Defendants’

motions.

       Dismissal of Martinez’s claims against Defendants is improper because he adequately

plead his excessive force claims against all the officers employed by the City of Corinth Police

Department.. Specifically, Martinez alleges in his complaint that he was physically assaulted by




RESPONSE TO 12(b)(6)
                                                                                                   Page 1
Case 4:21-cv-00146-ALM Document 21 Filed 06/17/21 Page 2 of 12 PageID #: 137




the defendant officers during a felony traffic stop which was initiated based upon a case of

mistaken identity. But for the wanton acts of misconduct by the responding officers in failing to

properly confirm an out-of-state homicide warrant, Martinez should have only been stopped to

investigate a misdemeanor traffic offense. Not only was Martinez assaulted by the three officers,

he was illegally seized and wrongfully placed under arrest. There was only probable cause to

believe that Martinez had committed a traffic offense. Martinez made no threatening gestures

toward the officers, did not attempt to flee, and made every effort to comply with the

contradictory instructions given to him while one of the officers (Douglas) was brandishing an

AR-15 style rifle in his direction.

       Despite making every effort to comply with their commands, the officers used excessive

force during their wrongful arrest of Martinez and caused him to suffer severe pain from his

injuries. Thus, Martinez alleges that the acts of officers (employees of the Corinth Police

Department) in pulling him from the driver-side window of his vehicle, punching him, throwing

him to the ground, and tasing him was unconstitutional and excessive for a non-resisting suspect

such as Martinez. Thus, Martinez has alleged a plausible civil rights claim against the

defendants.

       Alternatively, in the even the Court finds that Plaintiff failed to adequately allege his

claim against defendants, dismissal would remain improper because justice requires that Plaintiff

be given the opportunity to amend his pleadings and address any deficiencies (to the extent that

they have not already been addressed by his amended filing). Fed. R. Civ. P. 15(a)(2). Plaintiff

respectfully requests such an opportunity if necessary.




RESPONSE TO 12(b)(6)
                                                                                                    Page 2
Case 4:21-cv-00146-ALM Document 21 Filed 06/17/21 Page 3 of 12 PageID #: 138




                 ALLEGATIONS REGARDING USE OF EXCESSIVE FORCE

         In his Original Complaint, Martinez alleges the following facts in support of his

excessive force claim against the Defendants1:

         On or around February 21, 2019 at approximately 9:00 p.m., at or around the 6500 block

of Interstate 35 E in the City of Corinth in Denton County, Texas, Corinth Police Officer James

Hulse (“Hulse”) lawfully stopped Martinez for the Class C misdemeanor offense of speeding.

ECF 1, ¶ 5.3 – 5.4. Martinez immediately pulled over when Hulse activated his emergency

lights, utilized his own emergency flashers for additional safety, rolled down his window, and

produced his commercial driver’s license to Hulse as identification. Id. at 5.5 – 5.6.

         Upon checking Martinez’s information, Hulse learned that an individual named “Carlos

Martinez” had a homicide warrant out of the Clark County Sheriff’s Office in Georgia. Id. at ¶

5.8. Without confirming the warrant or making any other effort to ensure that Plaintiff was the

same “Carlos Martinez” wanted in Georgia, Hulse ordered Martinez to remove the keys from the

ignition of the vehicle, place both of his hands out of the window, and throw his keys out of the

window. Id. at ¶ 5.9. Martinez complied with Hulse’s commands and, approximately one minute

later, Douglas arrived on the scene and began giving Martinez loud commands while brandishing

an AR-15 style rifle in his direction. Id. at ¶ 5.10.

         Douglas repeatedly gave Martinez commands to open the door of his vehicle while

keeping both of his hands outside of the vehicle and Martinez repeatedly attempted to obey

Douglas’ commands and open the door of his vehicle. Id. at 5.11 – 5.16. Martinez attempted to

explain to Douglas that the button to unlock the door to the vehicle was located on the center

console as Douglas continued approaching the vehicle with his rifle and interrupting Martinez’s


1 It should be noted that the citations contained in this motion are to Martinez’s original complaint, not his amended
complaint.


RESPONSE TO 12(b)(6)
                                                                                                                         Page 3
Case 4:21-cv-00146-ALM Document 21 Filed 06/17/21 Page 4 of 12 PageID #: 139




reasonable attempts to explain why the door would not open. Id. Finally, Martinez offered to

climb out the window and Douglas ordered him to do so. Id. As Martinez began attempting to

climb out of the driver side window from the driver seat while still keeping his hands in plain

view of the officers, all three of the officers present grabbed Plaintiff and started physically

pulling him from the vehicle. Id.

        While pulling Plaintiff – who had complied with the instructions of officers in all respects

– from the window, Douglas began striking Martinez with his knee as he repeatedly said “get the

fuck out of the goddamn car . . . get out of the fucking car man”. Id. at ¶ 5.17. For his part,

Martinez continued to use his best efforts to exit the vehicle despite being screamed at,

physically assaulted, and having weapons pointed at him. Id. at ¶ 5.18. Officer Hershall

Reynolds (“Reynolds”) deployed a taser on Plaintiff despite the fact that he was not actually

resisting, was not a threat to officers, and was under the physical control of Officers Douglas and

Hulse. Id. at ¶ 5.19 – 5.20. He then thrown to the ground and handcuffed by the officers. Id. 5.22.

Only after physically assaulting, tasing, and handcuffing Martinez did the three officers involved

deem it prudent to confirm the supposed homicide warrant from Georgia. Id. at ¶ 5.22 – 5.27.

After determining that Martinez was not the same “Carlos Martinez” wanted in Georgia (and

despite the fact that he had not actively resisted) the officers decided to arrest him anyway for the

Class A misdemeanor offense of resisting arrest. Id. at 5.28 – 5.30.

                                ARGUMENT & AUTHORITIES

A.      Rule 12(b)(6) Standard

     To defeat a motion to dismiss filed under FRCP 12(b)(6), a plaintiff must plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007); Reliable Consultants, Inc. v. Earle, 517 F.3d 738, 742 (5th Cir. 2008). A




RESPONSE TO 12(b)(6)
                                                                                                        Page 4
Case 4:21-cv-00146-ALM Document 21 Filed 06/17/21 Page 5 of 12 PageID #: 140




claim meets the plausibility test “when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (internal citations omitted). This pleading standard requires

“more than a sheer possibility that defendant has acted unlawfully,” but it is “not akin to a

‘probability requirement.” Id. Although a plaintiff is required to plead more than a “formulaic

recitation of the elements”, he is not obligated to advance “detailed factual allegations” to

adequately state a claim under the federal rules. Twombly, 550 U.S. at 555 (citation omitted). The

pleading need only demonstrate a right to relief “above the speculative level.” Id. So long as the

allegations permit the trial court “to infer more than the mere possibility of wrongdoing,”

dismissal under Rule 12(b)(6) is inappropriate. Iqbal, 556 U.S. at 679.

   When considering a Rule 12(b)(6) motion, the court must accept all well-pleaded facts in the

complaint as true and view them in the light most favorable to the plaintiff. Sonnier v. State

Farm Mut. Auto Ins. Co., 509 F.3d 673, 675 (5th Cir. 2007). The court does not evaluate a

plaintiff’s likelihood of success; it only determines whether the plaintiff has a legally cognizable

claim. United States ex. rel. Riley v. St. Luke’s Episcopal Hosp., 355 F.3d 370, 376 (5th Cir.

2004). Accordingly, the only question presented to a court on a Rule 12(b)(6) motion is whether

the complaint states a valid claim when it is viewed in the light most favorable to the plaintiff.

Great Plains Trust Co. v. Morgan Stanley Dean Witter, 313 F.3d 305, 312 (5th Cir. 2002).

   Finally, it should be noted that motions to dismiss under Rule 12(b)(6) “are viewed with

disfavor and are rarely granted.” Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011); Lormand

v. U.S. Unwired, Inc. 565 F.3d 228, 231 (5th Cir. 2009). The Fifth Circuit has long held that a

“strong framework of policy considerations . . . mitigate[s] against granting motions to dismiss

for failure to state a claim.” Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc.




RESPONSE TO 12(b)(6)
                                                                                                        Page 5
Case 4:21-cv-00146-ALM Document 21 Filed 06/17/21 Page 6 of 12 PageID #: 141




677 F.2d 1045, 1050 (5th Cir. 1982). None of the defendants, in their motions to dismiss, have

met the herculean task of demonstrating their entitlement to a dismissal under Rule 12(b)(6) and

their motions should be denied.

B.     The Qualified Immunity Standard

       Contrary to the assertions contained in various defense motions, Martinez’s primary

claims do not relate to Martinez being ordered to exit his vehicle; they relate to the officers’ use

of excessive force against a compliant and non-resisting suspect, and the subsequent and

wrongful arrest of a suspect for resisting arrest who was not, in fact, resisting. Defendants argue

that they are entitled to qualified immunity with respect to their actions against Martinez.

However, the doctrine of qualified immunity operates to protect “government officials

performing discretionary functions . . . from liability for civil damages insofar as their conduct

does not violate clearly established statutory or constitutional rights of which a reasonable person

would have known. Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

       In analyzing the officers’ entitlement to qualified immunity, a court makes a two-pronged

analysis. First, courts ask whether the facts alleged, taken in the light most favorable to the party

asserting the inquiry, show that the defendant’s conduct violated a constitutional right. Saucier v.

Katz, 533 U.S. 194, 201 (2001), overruled in part by Pearson v. Callahan, 555 U.S. 223, 236

(2009). If such a constitutional violation is found, courts then determine whether the right was

“clearly established” as the time. Id. Although it is often appropriate to answer these two

questions sequentially, courts are vested with “sound discretion in deciding which of the two

prongs of the qualified immunity analysis should be addressed first.” Id. In performing such an

analysis, this Court must view the allegations in the light most favorable to Plaintiff to determine

whether his complaint states a valid claim. Great Plains Trust, 313 F.3d at 312; see also Rich v.




RESPONSE TO 12(b)(6)
                                                                                                        Page 6
Case 4:21-cv-00146-ALM Document 21 Filed 06/17/21 Page 7 of 12 PageID #: 142




Palko, 920 F.3d 288, 294 (5th Cir. 2019); Morrow v. Meachum, 917 F.3d 870, 874 (5th Cir.

2019) (discussing the considerations of a qualified immunity claim and the prongs of the court’s

analysis).

C.      The use of excessive force on Plaintiff when he was compliant with officers’
        instruction and not resisting arrest was objectively unreasonable.

     The first prong of the qualified immunity analysis determines “whether a constitutional right

would have been violated on the facts alleged.” Saucier, 533 U.S. at 200. If a law enforcement

officer uses excessive force when making an arrest, the Fourth Amendment guarantee against

unreasonable seizure is implicated. King v. Chide, 975 F.2d 653, 656 (5th Cir. 1992); see also

Graham v. Connor, 490 U.S. 386, 395 (1989) (holding that all claims of excessive forces –

deadly or not – while making an arrest, investigatory stop, or seizure of a free citizen should be

analyzed under the Fourth Amendment and its ‘reasonableness’ standard).

     To adequately plead an excessive force claim, a plaintiff must allege facts sufficient to

determine: “(1) injury; (2) which resulted directly and only from a use of force that was clearly

excessive; and (3) the excessiveness of which was clearly unreasonable.” Freeman v. Gore, 483

F.3d 404, 416 (5th Cir. 2007). An officer violates the Fourth Amendment when an arrestee

“suffers injury that results directly and only from a clearly excessive and objectively

unreasonable use of force.” Joseph ex. rel. Estate of Joseph Bartlett, 981 F.3d 319, 332 (5th Cir.

2020); see also Graham v. Connor, 490 U.S. 386, 395 (1989). At this pleading stage, the sole

inquiry is whether Martinez has pleaded facts that allow the court “to draw the reasonable

inference that [the officers are] liable for the misconduct alleged.” Iqbal, 556 U.S. at 678

(citations omitted).

        There is no legitimate dispute that Martinez has alleged specific facts showing an injury.

Specifically, Martinez has alleged that he was violently dragged through the driver side window



RESPONSE TO 12(b)(6)
                                                                                                     Page 7
Case 4:21-cv-00146-ALM Document 21 Filed 06/17/21 Page 8 of 12 PageID #: 143




of his vehicle, struck several times by Douglas with his knee, tased by Reynolds, and thrown to

the ground. There is also no legitimate dispute that these injuries were the direct consequence of

the use of excessive force by the responding officers. Furthermore, Martinez was arrested for the

Class A misdemeanor offense of resisting arrest although there was no probable cause or legal

basis to do so. Although Martinez was lawfully stopped for a Class C misdemeanor speeding

offense, this was not the reason he was arrested. He offered no resistance to officers and

repeatedly made good faith attempts to comply with their instructions to open the door of his

vehicle so he could exit as ordered. He even tried explaining to officers that the only reason he

was unable to do so is because he had been ordered to keep both of his hands in clear view

outside the window to the vehicle, and the button to unlock the driver side door to his vehicle

was located on the center console. Thus, the sole question is whether Martinez has alleged facts

that, if true, allow the Court to draw a reasonable inference that the officers’ conduct was

objectively unreasonable. Id.

D.     It was clearly established at the time of the incident that striking, tasing, and
       throwing a non-resisting suspect to the ground is excessive force in violation of the
       Fourth Amendment.

       In this case, Martinez has alleged sufficient facts to give rise to a plausible claim that the

actions of the officers in pulling Martinez from the window of his vehicle, repeatedly striking

him, tasing him, and throwing him to the ground were objectively unreasonable under the

circumstances and that his injuries were caused by such use of force. A “significant injury” is not

required for Martinez to establish an excessive force claim. Tarver v. City of Edna, 410 F.3d 745,

752 (5th Cir. 2005). Furthermore, Martinez’s injuries of bruising when he was struck by the

defendant officers, the severe pain caused by the taser, and the puncture wounds caused by the

taser are more than “de minimis” injuries. Id. (citing Williams v. Bramer, 180 F.3d 699, 703 (5th




RESPONSE TO 12(b)(6)
                                                                                                        Page 8
Case 4:21-cv-00146-ALM Document 21 Filed 06/17/21 Page 9 of 12 PageID #: 144




Cir. 1999)). Accordingly, the viability of the officers’ qualified immunity defenses draws on

whether Martinez’s right to be free from such excessive force was clearly established at the time

of the incident. Hope v. Pelzer, 536 U.S. 730, 736, 739 (2002); Shelton v. Wise, 306 F. App’x 60,

62 (5th Cir. 2009).

       The answer to this question requires an assessment of whether prior court decisions gave

“reasonable warning that the conduct at issue violated constitutional rights.” Kinney v. Weaver,

367 F.3d 337, 350 (5th Cir. 2004) (quoting Hope v. Pelzer, 536 U.S. 730, 740 (2002)). The

courts are rightly concerned with whether officers in their position wer on notice that the conduct

violated the suspect’s constitutional rights; thus, a right is clearly established “despite notable

factual distinctions between the precedents relied on and the cases then before the Court.” Bush

v. Strain, 513 F.3d 492, 502 (5th Cir. 2008); see also Newman v. Guedry, 703 F.3d 757, 763 (5th

Cir. 2012) (holding that the right of an accused to be free from excessive force during an

investigatory stop or arrest was clearly established). In this case, the officers violated Martinez’s

constitutional rights when they dragged him out of the window of his vehicle, struck him

repeatedly, tased him, and threw him to the ground because he was not harming anyone, was not

resisting, was making no threatening gestures, was compliant with the officers’ commands, and

made no attempt to evade arrest or detention. In fact, there was no struggle or active resistance

by him that would justify the use of any physical force, much less the force utilized by the

officers during this stop.

        Defendant is correct that the right to make an arrest “necessarily carries with it the right

to use some degree of physical coercion or threat thereof to effect it”, however, “the permissible

degree of force depends on the severity of the crime at issue, whether the suspect posed a threat

to officer safety, and whether the suspect was resisting arrest or attempting to flee. Saucier, 533




RESPONSE TO 12(b)(6)
                                                                                                        Page 9
Case 4:21-cv-00146-ALM Document 21 Filed 06/17/21 Page 10 of 12 PageID #: 145




U.S. at 208. At the time such force was utilized in violation of Martinez’s constitutional rights,

the law was clearly established in the Fifth Circuit that repeatedly striking a non-resisting suspect

is excessive and unreasonable force. Anderson v. McCaleb, 480 F.App’x 768, 773 (5th Cir.

2012); Bush, 513 F.3d at 502 (5th Cir. 2008); Goodson v. City of Corpus Christi, 202 F.3d 730,

740 (5th Cir. 2000). It was clearly unreasonable for the defendant officers to abruptly escalate an

encounter with a compliant suspect who posed no risk of escape into a highly physical takedown

under the circumstances.

       With respect to the use of a taser on Martinez, it is well established within the Fifth

Circuit that an officer acts with excessive forcer when officers tase suspects offering only passive

resistance or no resistance at all. Newman, 703 F.3d at 762-63; Ramirez v. Martinez, 716 F.3d

369, 372, 378 (5th Cir. 2013). While a summary judgment standard is far different from a Rule

12(b)(6) standard, the Fifth Circuit has previously overturned grants of summary judgment in §

1983 cases involving taser use when there were genuine issues of material fact concerning

whether a subject was actively resisting arrest. See e.g. Darden v. City of Fort Worth, 880 F.3d

698 (5th Cir. 2017). In short, officers are not permitted to tase suspects who – as on the case of

Mr. Martinez – are not actively resisting arrest. The officers knew, or should have known, that

the tasing of Martinez was both excessive and unlawful.

E.     The arrest of Martinez was without probable cause

       This Court should deny Defendants’ motions to dismiss on Plaintiff’s false arrest and

malicious prosecution claims because the officers did not have any legal basis to make a

custodial arrest of Martinez for the offense of resisting arrest. As stated in the Fifth Circuit’s

opinion in United States v. Wadley, “[p]robable cause requires more than a bare suspicion of

wrongdoing.” 59 F.3d 510, 512 (5th Cir. 1995). At the time of the wrongful acts of defendants




RESPONSE TO 12(b)(6)
                                                                                                      Page 10
Case 4:21-cv-00146-ALM Document 21 Filed 06/17/21 Page 11 of 12 PageID #: 146




described in Martinez’s complaint, he was not engaged in any criminal activity with the possible

exception of a class C misdemeanor speeding violation; certainly not an offense sufficient to

justify the officers’ unreasonable seizure and assault made under the color of law against him.

Martinez was not displaying any behavior to justify being assaulted, tased, and unreasonably

arrested by the officers for resisting arrest and there is simply no way that the officers could have

reasonably believed that their arrest of Plaintiff was supported by probable cause. Although he

may have committed the offense of speeding, that is not the reason that he was arrested. As there

is clearly a sufficient claim made by Plaintiff in support of false arrest, the motion to dismiss

should be denied. Alternatively, Plaintiff asks for leave to amend his complaint to address any

defects the Court observes in his pleadings.

       As detailed above, Plaintiff adequately plead his section 1983 claims against both the

defendant officers (in their individual capacities) and the City of Corinth. However, if the Court

disagrees, Plaintiff respectfully requests leave to amend and address any deficiencies identified

by the Court. As the Court knows, leave to amend “shall be freely given when justice so

requires” and should be granted absent some justification for refusal. U.S. ex. rel Willard v.

Humana Health Plan of Tex. Inc., 336 F.3d 375, 386 (5th Cir. 2003) (quoting Foman v. Davis,

371 U.S. 178, 182 (1962)). For example, “[i]f the underlying facts or circumstances relied upon

by a plaintiff may be a proper subject of relief, he ought to be afforded an opportunity to test his

claim on the merits.” Forman, 371 U.S. at 182. Leave to amend should therefore be given unless

some combination of the following factors weighs heavily against amendment: (1) undue delay;

(2) bad faith or dilatory motive; (3) repeated failures to cure deficiencies by prior amendment;

(4) undue prejudice to the opposing party; and (5) the futility of amendment. See e.g. U.S. ex. rel.

Hebert v. Dizney, 295 F.App’x 717, 724 (5th Cir. 2008). None of these factors are present in this




RESPONSE TO 12(b)(6)
                                                                                                        Page 11
Case 4:21-cv-00146-ALM Document 21 Filed 06/17/21 Page 12 of 12 PageID #: 147




case, much less do they weight against permitting Plaintiffs to amend at this stage of the

litigation. Accordingly, should the Court find that Plaintiff’s pleading is deficient in some

respect, Plaintiff asks that he be granted leave to amend his pleadings to correct such

deficiencies.

                                         CONCLUSION

        For these reasons, Plaintiff prays that this Honorable Court deny each of the defense

motions to dismiss (ECF 15, 16, 17, and 18) in their entirety. Alternatively, should this Court

determine that Defendant’s motion should be granted in some respect, Plaintiff prays that he be

granted leave to amend his complaint pursuant to Rule 15(a) of the Federal Rules of Civil

Procedure. Plaintiff further requests all such other relief, in law or in equity, to which he may be

entitled.

                                                    Respectfully submitted,

                                                    Marsala Law Group

                                                   /s/ Jason Lee Van Dyke
                                                   Dominick J. Marsala
                                                   State Bar No. 24054063
                                                   Jason Lee Van Dyke
                                                   State Bar No. 24057426
                                                   1417 E. McKinney Street, #110
                                                   Denton, TX 76209
                                                   P – (940) 382-1976
                                                   F – (469) 453-3031
                                                   C – (940) 305-9242
                                                   Email: marsalalawgroup@gmail.com

                                 CERTIFICATE OF SERVICE

  I certify that a true and correct copy of the foregoing was electronically filed on the
  CM/ECF System, which will automatically serve a Notice of Electronic Filing on defense
  counsel.

                                                      /s/ Jason Lee Van Dyke
                                                      JASON LEE VAN DYKE



RESPONSE TO 12(b)(6)
                                                                                                       Page 12
